         Case 7:16-cr-00666-KMK
         Case 7:16-cr-00666-KMK Document
                                Document 287
                                         286 Filed
                                               Filed 01/13/20
                                                     01/10/20 Page
                                                               Page 11 of
                                                                       of 22
                                          U.S. Department of Justice

                                                         United States Attorney
                                                         Southern District ofNew York

                                                         United States District Courthouse
                                                         300 Quarropas Street
                                                         White Plains, New York 10601


                                                         January 10, 2020

BYECF
The Honorable Kenneth M. Karas
United States District Judge
Southern District ofNew York
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

        Re:     United States v. Dante McNair,
                16 Cr. 666 (KMK)

Dear Judge Karas:

       The Government respectfully writes in response to defendant Dante McNair's (the
"defendant") supplemental submission filed on January 2, 2020 (the "Supplemental
Submission") in further support of his motion to reduce his sentence, pursuant to Title 18, United
States Code, Section 3582(c)(2). As set forth below and in the Government's initial response,
dated December 18, 2019, the defendant's motion should be denied - whether filed as a motion
pursuant to Section 3582(c)(2), Section 2255, or otherwise.

        The defendant raises no new arguments in the Supplemental Submission. Nor does he
even attempt to respond to the case law cited by the Government that is not only directly on
point, but also completely refutes his claim. In short, the defendant was not charged with
violating Title 18, United States Code, Section 924(c), and, thus, the decision in United States v.
Davis, is wholly inapplicable. 1 See United States v. Nwankwo, No. 12 Cr. 31 (VM), 2019 WL
4743823 at *1 (S.D.N.Y. Sept. 17, 2019) ("In United States v. Davis, the Supreme Court held
that the term 'crime of violence' is unconstitutionally vague when defined to cover a felony 'that
by its nature, involves a substantial risk that physical force against the person or property of
another may be used in the course of committing the offense.' See 139 S. Ct. at 2324, 2336. This
holding does not affect Nwankwo's sentence, because Section 2Dl.l(b)(l) does not use or
otherwise rely upon the term 'crime of violence."').

     Indeed, defendants convicted of Section 924(c) violations may not, as a matter of law, receive the
two-level enhancement under U.S.S.G. § 2D1.l(b)(l). See U.S.S.G. § 2K2.4 Application Note 4 ("If a
sentence under this guideline is imposed in conjunction with a sentence for an underlying offense, do not
apply any specific offense characteristic for possession, brandishing, use, or discharge of an explosive or
firearm when determine the sentence for the underlying offense.") In other words, the only reason why
the two-level enhancement was appropriate here is because the defendant was not convicted of a Section
924(c) offense.
        Case
        Case 7:16-cr-00666-KMK
             7:16-cr-00666-KMK Document
                               Document 286
                                        287 Filed
                                            Filed 01/10/20
                                                  01/13/20 Page
                                                           Page 22 of
                                                                   of 22
                                                                                             --
                                                                                                    Page 2


        Accordingly, despite the defendant's Supplemental Submission, neither the facts nor the
law have changed in the defendant's favor and, as a result, the defendant is not entitled to the
relief he seeks, and his motion should be denied.


                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney



                                        by:      /s/ Christopher J. Clore
                                              Christopher J. Clore
                                              Assistant United States Attorney
                                              (212) 637-1063

cc:    Defendant Dante McNair (by mail)



                                                ~•- ~ <~J,\ o-({l\,c,J,o~ f~ Jt~.
                                                He w~:, (td~ d~{ (bf\\J1Jc) Qt
                                               °' g 1l'i lcJ \)\'ti k{\hY\ . ~t{P<t-J ~v,1
                                               Joe~    f\,I~    1(1~ .
                                                                         Soor&J.
                                                                                ~

                                                       The Clerk of the Court is directed to
                                                       mail a copy of this Ord er to tt ir• ~       -' J
                                                                                            i>'f-h\(1 ~lq
